Citation Nr: 1829523	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  08-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel


INTRODUCTION

The Veteran served in active duty from November 1980 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied service connection for depression.  Jurisdiction now lies with the RO in Cleveland, Ohio.  

In December 2009, the Board recharacterized the issue on appeal to include all potentially diagnosed acquired psychiatric disorders, consistent with case law.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.)  The Board then remanded the matter for further development.

When the appeal was returned to the Board in May 2011, service connection for an acquired psychiatric disorder was denied.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in August 2011, on the basis of a Joint Motion for Remand (JMR), vacated the Board's May 2011 denial and remanded the matter for further consideration.  The Board in turn remanded the appeal to the Agency of Original Jurisdiction (AOJ) in April 2012 for a VA examination, consistent with the terms of the JMR.

Following completion of that development, the Board again denied the claim in an October 2013 decision.  The Veteran again appealed the decision to the Court, and the Court again vacated and remanded the matter on the basis of an April 2014 JMR.   

In October 2014, the Board remanded the case to the RO for further development of the record.  Following an April 2016 supplemental statement of the case which continued the denial of this service connection claim, the case was returned to the Board for its adjudication.

In October 2016, the Board remanded this issue to obtain a new VA examination to determine whether the Veteran had a preexisting mental health condition prior to entering service, and if so, whether that condition was aggravated by service.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141 146 47 (1999); Stegall v. West 11 Vet. App. 268, 271 (1998).

The Veteran testified at a hearing before a Veterans Law Judge in July 2009.  The Veterans Law Judge that conducted the hearing is no longer with the Board. The Veteran was offered the opportunity to have another hearing but did not indicate that one was desired. A transcript of those proceedings is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's acquired psychiatric disorder is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.307 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

First, the Veteran has a current diagnosis of an acquired psychiatric disorder according to the Veteran's latest mental health examination in January 2018.  Thus, the first element of service connection has been met.

Second, there is evidence of an in-service incurrence or aggravation of a disease or injury.  Specifically, the Veteran has consistently recounted in correspondence and at his hearing in July 2009 that he had a traumatic experience during a gas mask training exercise in service.  As the Veteran's lay statements have been consistent and there is no contrary evidence in his record, the Board acknowledges that the Veteran's lay statements are competent and credible.  Thus, the second element of service connection has been met.

Consequently, the only question remaining is whether there is a nexus between the Veteran's claimed in-service disease or injury and his currently diagnosed psychiatric disorder.  

In October 2012, the Veteran was afforded a VA examination pursuant to a Joint Motion for Remand issued by the Court of Appeals for Veterans Claims.  Prior to this examination, the Veteran had not been afforded a VA psychiatric examination to evaluate the nature and etiology of his acquired psychiatric disorder.  During the examination, the Veteran reported that he began experiencing symptoms of depression after he was discharged but that he was in denial until he first sought treatment three or four years after service at the urging of his mother.  He stated that he started hearing the voices of his deceased mother and brother in the mid-1990s but that he rarely heard those voices anymore.  With regards to the triggering event for his depression, the Veteran recounted his traumatic experience during a gas mask training exercise in service, after which he stated that he couldn't sleep and was referred to an army psychiatrist.  According to the Veteran, the psychiatrist merely wrote down what he said and then recommended that he be discharged.  

As for the Veteran's symptoms at the time, the Veteran stated that he regularly had nightmares about his gas mask training and also had frequent panic attacks.  The examiner noted that the Veteran was previously diagnosed with major depressive disorder with psychotic features, moderate, recurrent.  After a battery of psychiatric tests, the examiner found that the Veteran over-reported his symptoms, and concluded that although the Veteran had bona-fide symptoms of depression, the severity of those symptoms could not be determined due to the amount of symptom magnification.  This also meant that the examiner could not provide a Global Assessment of Functioning (GAF) score to approximate the degree of functional impairment stemming from the acquired psychiatric disorder.  The Board highlights the fact that the PTSD Checklist, Military Version (PCL-M) returned a score of 67, indicative of some distress and anxiety.  The examiner ultimately diagnosed the Veteran with depression not otherwise specified. 
In response to the request for an opinion as to the etiology of the acquired psychiatric disorder, the examiner stated that it was less likely than not that the Veteran's acquired psychiatric disorder began in or was otherwise related to service.  In support thereof, the examiner noted that the Veteran did not seek treatment for several years after his time in the service and he did not report hearing voices until the mid-1990s, nearly 15 years after his discharge.  Furthermore, the examiner highlighted the fact that there was no mental health diagnosis given to the Veteran while in the service, despite the recommendation for administrative separation. 

In support of his claim, the Veteran has submitted two medical opinions from a Dr. J.C. in which Dr. J.C. endorsed the likelihood that the acquired psychiatric disorder either arose in service or is related to service.  In the first opinion, dated in February 2012, Dr. J.C. reviewed the claims file and interviewed both the Veteran and his close family members.  Dr. J.C. questioned the in-service diagnosis of avoidant personality disorder, which was made by a behavioral science specialist of indeterminate rank in November 1980.  According to Dr. J.C., the diagnosis was not supported by any rationale other than a listing of symptoms including over-sensitivity, social withdrawal, and low self-esteem.  In addition, Dr. J.C. noted that the behavioral specialist stated that the Veteran's symptoms were long-standing, but did not offer any explanation as to why this was the case.  Dr. J.C. found this to be contradictory to the Veteran's entrance examination, which did not note any psychiatric difficulties.  Furthermore, Dr. J.C. found that the avoidant personality disorder diagnosis, which is an enduring condition which typically begins in adolescence or earlier, did not accord with lay accounts of the Veteran's behavior prior to and following his period of service, as his family members found that he had a marked behavior change after his discharge.  After reviewing the claims file and the testimony of the Veteran's family, Dr. J.C. stated that he believed the Veteran experienced an acute stress reaction in service due to the gas mask training incident that was improperly diagnosed as avoidant personality disorder. 

With regards to a diagnosis of the Veteran's current acquired psychiatric disorder, Dr. J.C. reviewed the treatment records contained within the claims file as well as the Veteran's own account of his history of treatment for his condition.  Although there are no records to support it, Dr. J.C. nevertheless found that the Veteran likely received treatment for depression in 1983 or 84.  Dr. J.C. then proceeded to detail the Veteran's history of treatment as reflected in those records that were in the claims file, beginning with treatment in 1984 to 1988 as reported by the Veteran at the Newark VA in 2007 and continuing on through to his most recent treatment by Dr. E.L. at Licking Memorial Family Practice from 2008 to 2011.  Dr. J.C.'s review found that the most consistent diagnosis was major depressive disorder and that none of the treating doctors diagnosed the Veteran with avoidant personality disorder.  After interviewing the Veteran over the phone, Dr. J.C. diagnosed the Veteran with major depressive disorder, recurrent, severe, with psychotic features, anxiety disorder not otherwise specified, and set forth his opinion that the Veteran exhibited many features of a post-traumatic stress disorder (PTSD) diagnosis.  The GAF score was 45, indicating severe symptoms and/or serious impairment in social and occupational functioning.  

Dr. J.C. concluded the February 2012 opinion by opining that it was at least as likely as not that the acquired psychiatric disorder began during service, with the origin being the gas mask training incident.  No rationale was offered for this opinion.  However, it should be noted that Dr. J.C. stated that he discussed the Veteran's case with Dr. E.L. and that Dr. E.L. told him that he thought that the acquired psychiatric disorder could have been triggered by the stress of the gas mask training.  Furthermore, Dr. J.C. reported that Dr. E.L. stated that he did not believe the Veteran had an avoidant personality disorder. 

In addition, the Veteran submitted an addendum opinion from Dr. J.C. dated January 2013 that was responsive to the October 2012 VA examination.  Dr. J.C. took issue with the lack of any diagnosis on the October 2012 VA examination to account for the Veteran's symptoms of anxiety, suspiciousness, and panic attacks, and believed that there should be a diagnosis of an anxiety disorder.  Furthermore, Dr. J.C. noted that the VA examiner did not diagnose or even discuss the in-service diagnosis of an avoidant personality disorder, which Dr. J.C. took as additional evidence to support the fact that this in-service diagnosis was incorrect.  As for the October 2012 VA examiner's finding of symptom magnification, Dr. J.C. stated that in his opinion the Veteran's symptoms were well corroborated by lay testimony. 

In January 2018, the Veteran was afforded a new VA psychiatric examination determine whether he had a preexisting mental health condition prior to entering service, and if so, whether that condition was aggravated by service.  In the January 2018 VA mental health examination, the Veteran was diagnosed with PTSD and major depressive disorder, recurrent, severe with psychotic features.  After reviewing the Veteran's file and conducting an examination, the examiner opined that the evidence in this case establishes that it is more likely than not (greater than a 50% probability) that the Veteran's major depressive disorder, recurrent, severe with psychotic features originated during the time he was in the military, most likely due to a negative experience he had with gas masks as well as a general dissatisfaction with being in the service.

The examiner reasoned that most important evidence suggesting that the Veteran's depressive symptoms are related to his service is contained in his military treatment records. These records indicate that the Veteran was experiencing mild depression and agitation while in the military.  Although the Veteran was diagnosed with avoidant personality disorder, no other mental health records that were reviewed support this diagnosis.  Moreover, during the current evaluation procedures, the Veteran denied that he was experiencing any mental health problems prior to entering the service. Furthermore, the examiner noted that several lay statements present in his records support this contention, and verify that the Veteran's mood and behaviors deteriorated after he left the military.

While there is evidence of an October 2012 negative nexus, the Board believes that the three positive nexus opinions, specifically the two positive opinions offered by Dr. J.C. in February 2012 and January 2013 as well as January 2018 VA opinion, outweigh the negative October 2012 nexus opinion.  The rationale in all three opinions were sufficient and accurately portrayed the evidence and addressed the relevant facts.  It is clear that the examiners reviewed the entire claims file and considered the Veteran's contentions. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

Accordingly, the Board finds that the preponderance of the evidence establishes a current diagnosis of an acquired psychiatric disorder, confirms the Veteran's claimed stressor, and provides a nexus between the Veteran's current symptomatology and his service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board finds that entitlement to service connection for an acquired psychiatric disorder is warranted. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, identified as major depressive disorder and anxiety disorder, is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


